DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 3-9, 11-14, 20-23 and 25-28 are pending and presented for examination.

Claim Objections
1.	Claims 13, 20 and 22 are objected to because of the following informalities: In claim 13, “consisting a bend stiffener, a bend restrictor” should correctly be “consisting of a bend stiffener, a bend restrictor”. In claim 20, “least one polyol onto surface” should correctly be “least one polyol onto a surface”. In claim 22, “optionally at least controlled-release agent” should correctly be “optionally at least one controlled-release agent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3, 5, 7, 8, 22, 23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "said medetoidine mixture" in claim 7.  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of a mixture. There is only antecedent basis for “said medetomidine solution”. For examination purposes, the language has been interpreted as “said medetomidine solution”.
Regarding claim 8, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 recites the limitation "said antifouling agent".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of an antifouling agent. There is only antecedent basis for “said antifouling article”. For examination purposes, the language has been interpreted as “said antifouling article”. Claims 23 and 25-28 depend from claim 22 and are indefinite for the same reasons.
Regarding claim 23, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 27, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 28, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
3.	Claims 1, 4, 6, 9, 11, 12, 14 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the article of claim 1. Examiner notes that Applicant has demonstrated in the specification that the manner in which the medetomidine is incorporated into the polymer matrix holds patentable weight as it provides articles with different properties. Furthermore, the prior art fails to teach or suggest an antifouling article prepared by mixing a medetomidine solution and reacting with an isocyanate and a polyol to form a polyurethane in which the medetomidine is present in the polyurethane matrix. Therefore, claim 1 is allowable over the prior art of record. Claims 4, 6, 9, 11 and 12 depend from claim 1 and are allowable for the same reasons. 
Additionally, as noted above the prior art of record fails to teach or suggest a process of mixing a medetomidine solution and reacting with an isocyanate and a polyol to form a polyurethane in which the medetomidine is present in the polyurethane matrix. Therefore, claim 14 is allowable over the prior art of record. Claim 21 depends from claim 14 and is allowable for the same reasons.
Claims 13 and 20 would be allowable if the objections to the claims are corrected for the reasons as presented above.

Conclusion
	Claims 1, 3-9, 11-14, 20-23 and 25-28 are pending.
	Claims 3, 5, 7, 8, 22, 23 and 25-28 are rejected.
	Claims 13 and 20 are objected to.
	Claims 1, 4, 6, 9, 11, 12, 14 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 5, 2022Primary Examiner, Art Unit 1717